IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MONROE E. BULLOCK,

Petitioner,
Vv. Civil Action No. 3:19CV97
M. BOLSTER,

Respondent.

MEMORANDUM OPINION

Monroe E. Bullock. a federal inmate proceeding pro se, filed this petition pursuant to 28
U.S.C. § 2241, in which he raises two claims: (1) that the First Step Act affords him relief: and.
(2) that he is being “unlawfully detained” because the “United States Marshal Service never
lawfully executed and committed [him] to the Custody of the United States Attorney General”
after he was sentenced in 1996. (Mem. Supp. § 2241 Petition 25-26, ECF No. 2.) Respondent
M. Bolster moved to dismiss Bullock’s petition because “this Court lacks jurisdiction to entertain
either claim.” (Mot. Dismiss 1, ECF No. 9.) In response to the Motion to Dismiss, Bullock
asked to “voluntarily withdraw [Claim One] from his [§ 2241 Petition].” (Resp. 1, ECF No. 10.)

On January 16, 2019, the Magistrate Judge issued a Report and Recommendation
wherein he recommended granting the Motion to Dismiss and dismissing the § 2241 Petition
without prejudice. The Magistrate Judge advised Bullock that he could file objections within
fourteen (14) days after the entry of the Report and Recommendation. Bullock has not
responded and the time to do so has expired.

“The magistrate [judge] makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final determination

remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing
Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court “shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate
[judge's] report enables the district judge to focus attention on those issues—factual and legal—
that are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote
omitted). In the absence of a specific written objection, this Court may adopt a magistrate
Judge’s recommendation without conducting a de novo review. See Diamond vy. Colonial Life &
Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

There being no objections, and the Court having determined that the Report and
Recommendation is correct on its merits, the Report and Recommendation (ECF No, 12) will be
ACCEPTED and ADOPTED. Respondent's Motion to Dismiss will be GRANTED. (ECF
No. 9.) The Court will dismiss without prejudice Bullock’s § 2241 Petition. (ECF No. 1.)
Bullock’s claims and the action will be DISMISSED.

An appropriate Order will accompany this Memorandum Opinion.

 

M. Hannah \
United States Distritt Judge
Date: Feb. 20 2220

Richmond, Virginia

to
